Citation Nr: 0832111	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  07-29 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of a low back injury.  

2.  Entitlement to service connection for residuals of a low 
back injury.  

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
skin condition of the hands.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Mr. [redacted]


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran had active service from August 1971 to August 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

In June 2008, the veteran had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file.  


FINDINGS OF FACT

1.  Service connection for a low back injury was denied in an 
October 2004 rating decision.  The veteran did not perfect an 
appeal to that decision and it became final.  

2.  The evidence added to the record since the October 2004 
decision is not cumulative or redundant of the evidence 
previously of record and does relate to an unestablished fact 
necessary to substantiate the claim.  

3.  Any current low back disability is not shown to be 
related to the veteran's active service.

4.  In a June 2008 statement, the veteran indicated that he 
wished to appeal only the denial of entitlement to service 
connection for residuals of a low back injury, not the claim 
of entitlement to service connection for a skin condition of 
the hands.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim for 
entitlement to service connection for residuals of a low back 
injury has been submitted and the claim is reopened.  38 
U.S.C.A. §5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  The veteran's residuals of a low back disability was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

3.  The criteria for withdrawal of the appeal for whether new 
and material evidence has been received to reopen a claim for 
entitlement to service connection for a skin condition of the 
hands have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.204, 20.1404 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2007), provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in February 2006.  The February 2006 letter provided 
adequate notice with respect to the evidence necessary to 
reopen the veteran's claim for service connection for a back 
condition.  Although the letter did not provide the criteria 
for establishing a disability-rating and effective-date, the 
veteran was provided with information regarding these two 
elements in March 2006, prior to the issuance of a Statement 
of the Case (SOC).  To the extent there exists any error by 
VA in providing the notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial in 
that it did not affect the essential fairness of the 
adjudicatory process.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
Appropriate examinations have been conducted, and available 
service records and pertinent post service medical records 
have been obtained.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  

Accordingly, the Board will address the merits of the claim.  


Legal Criteria and Analysis

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for residuals 
of a low back injury

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  An exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In July 2004, the veteran filed a claim for entitlement to 
service connection for a low back injury.  In October 2004, 
the veteran's claim for service connection was denied.  At 
the time of the October 2004 denial, the record contained 
several outpatient treatment records which showed complaints 
and treatment for low back pain.  The AOJ determined that 
there was no nexus to service and denied the veteran's claim.  
The veteran did not perfect an appeal to the October 2004 
decision and it became final.  

The veteran's request to reopen his claim for service 
connection for residuals of a low back disability is granted.  
The Board notes that the veteran was denied service 
connection for a low back disability because there was no 
evidence showing a nexus to service.  Since the October 2004 
determination, the veteran has been afforded a hearing where 
he presented evidence of a nexus to service.  During the June 
2008 hearing, the veteran's cousin, [redacted], testified that 
the veteran came to live with him and his family after the 
veteran separated from service.  [redacted] recalled that before 
the veteran served he was able to pick him and the veteran's 
litter brother both up and carry them around but the veteran 
was unable to do so after the veteran returned from service.  
[redacted] further testified that after the veteran returned 
home from service he was unable to wrestle around with the 
veteran and jump on him as he did in the past.  [redacted] 
testified that when he asked the veteran why he could not do 
so, the veteran replied that he could not do that because he 
hurt his back.  According to [redacted], he noticed, after the 
veteran mentioned his back, that the veteran did things 
differently such as cutting fire wood and things of the like.  
If accepted as true, the lay testimony provides a nexus to 
service, a fact not previously established.  

The Board finds that [redacted]'s testimony constitutes new and 
material evidence in that it is neither cumulative nor 
redundant of previously submitted evidence.  Accordingly, the 
Board finds that new and material evidence has been submitted 
to reopen the veteran's claim.  

Entitlement to service connection for residuals of a low back 
disability 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  Service connection for a chronic disease, including 
arthritis, may be granted if manifest to a compensable degree 
within one year following separation from service.  See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2007).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

The Board also notes that the provisions of 38 U.S.C.A. § 
1154(b) do not apply, as it has not been shown that the 
claimed disability was incurred while engaging in combat.  
The veteran asserts that he is a combat veteran.  However, no 
evidence submitted is probative of combat.  Therefore, the 
Board concludes that the provisions of 38 U.S.C.A. § 1154(b) 
are not for application.

The veteran has alleged that he is entitled to service 
connection for residuals of a low back disability.  After 
review of the record, the Board finds against the veteran's 
claim.  

Service medical records show that in July 1972 the veteran 
complained of an injury to the back, a car accident was noted 
at that time.  Acute low back strain and no radiation of pain 
were also noted.  The veteran was placed on one week profile.  
The veteran's separation examination in August 1973 showed 
that the spine and other musculoskeletal were normal.  

Post service outpatient treatment records show complaints and 
treatment for back pain as of February 1996.  In a March 2004 
examination, the veteran reported that he injured his back in 
1973 and that he had intermittent pain until he hurt his back 
again in August 2003.   In the January 2005 VA compensation 
and pension examination, the veteran was seen for back pain 
and he reported that his trouble started in the 1970's.  He 
attributed his back problems to a hard landing on a parachute 
jump.  The veteran was diagnosed with degenerative disc 
disease and degenerative arthritis of the lumbar spine.  The 
2005 VA examiner noted that the veteran's complaint of 
discomfort and inability were somewhat inconsistent with the 
physical findings.  The 2005 VA examiner further noted that a 
major contributing factor to the veteran's disability, in the 
examiner's opinion, was due to the obesity, which is 
compounding his back problem.  

The veteran was afforded another VA compensation and pension 
examination in September 2007.  The veteran was diagnosed 
with degenerative arthritis and degenerative disc disease of 
the lumbar spine.  The 2007 VA examiner noted that the 
veteran's service medical record only refers to one episode 
of lumbar sprain in July 1972 which was treated 
symptomatically with one week's profile.  The 2007 VA 
examiner noted that the veteran appears to have chronic 
degenerative back disease but in his opinion it is less 
likely than not it is related to the episode of lumbar strain 
mentioned in the C-file.  

At his June 2008 hearing, the veteran testified that he 
injured his back in service and that he remembered compressed 
vertebra was mentioned to him.  The veteran further testified 
that he was seen for back pain several time after separation. 
[redacted] also testified at the hearing that the veteran came 
to live with him and his family after the veteran separated 
from service, and that when the veteran returned from service 
the veteran related to him that he hurt his back.  According 
to [redacted], he noticed, after the veteran mentioned his back, 
that the veteran did things differently such as cutting fire 
wood and things of the like.  

Given the evidence of record, the Board finds that the 
competent and credible evidence weighs against the veteran's 
claim.  Although the service medical records show a complaint 
of and treatment for a low back strain, they do show that any 
treatment or event resulted in a chronic disability.  The 
2005 VA examiner noted that a major contributing factor to 
the veteran's disability, in the examiner's opinion, was due 
to the obesity, which is compounding his back problem.  
Additionally, after review of the veteran's service medical 
records, the 2007 VA examiner noted that the veteran appears 
to have chronic degenerative back disease but in his opinion 
it is less likely than not it is related to the episode of 
lumbar strain mentioned in the C-file.  

The Board recognizes that veteran attributes his current low 
back disability to service and that [redacted] has provided 
testimony maintaining that when the veteran returned from 
service the veteran related to him that he hurt his back.  
However, the Board has placed greater probative value on the 
opinion proffered by the June 2005 and September 2007 VA 
examiners.  The Board finds the opinions of the VA examiners 
are consistent with the service medical records which show 
one episode of acute low back strain in service and normal 
spine and other musculoskeletal at separation.  

To the extent that the veteran asserts that his low back 
disability is attributable to service, there is a remarkable 
lack of corrobative evidence within years of separation from 
service.  The Board notes that the veteran separated from 
service in 1973.  However, the records show the earliest 
mention of low back pain in 1996, which is more than 23 years 
after separation.  Although symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology, in a 
merits context the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).  Here, we find that an 
assertion of chronicity and/or continuity is less reliable 
than the silence of the record within two decades of 
separation from service.  In this case, such assertions are 
not credible.  The Board is not holding that corroboration is 
required.  Rather, we find his assertions to be less credible 
than the normal contemporaneous records.  

As such, the Board finds that the medical evidence of record 
does not create a reasonable doubt that any current back 
disability the veteran has is related to his active service 
many years ago.  Rather, the preponderance of the evidence 
weighs against the veteran's claim; thus, the appeal is 
denied.

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a skin 
condition of the hands

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Withdrawal of an appeal may be 
made by either the appellant or by his or her authorized 
representative.  A withdrawal of an appeal must be in 
writing.  It must include the name of the veteran, the 
applicable VA file number, and a statement that the appeal is 
being withdrawn.  38 C.F.R. § 20.204 (2007).

In a June 2008 VA Form 21-4138 communication, the veteran 
noted that he wished to drop his appeal for service 
connection of the skin condition on his hands.  The Board 
finds that this statement qualifies as a valid withdrawal of 
the appeal in accordance with the provisions of 38 C.F.R. § 
20.204.

In light of the veteran's withdrawal of the appeal, there 
remains no allegation of error of fact or law for appellate 
consideration.  Therefore, the Board does not have
jurisdiction to review the denial of the claim for whether 
new and material evidence has been received to reopen a claim 
for entitlement to service connection for a skin condition of 
the hands.  


ORDER

The application to reopen the claim of entitlement to service 
connection for residuals of a low back injury is granted.  

Service connection for residuals of a low back disability is 
denied.  

The appeal regarding whether new and material evidence has 
been submitted to reopen the claim for service connection for 
a skin condition of the hands is dismissed.


____________________________________________
Robert O'Brien
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


